Exhibit 10.1

 
Motor Sport Country Club
 
Membership Agreement
 
This Motor Sport Country Club Membership Agreement (“Agreement”), when signed by
the applicant (“Member”) and accepted by Motor Sport Country Club (“MSCC”),
together with the previously executed “Initial Membership Registration
Agreement” which is hereby incorporated into and integral to this Agreement, and
the Motor Sport Country Club Rules & Regulations as may be in effect from time
to time, as specified below, shall constitute the full Agreement between MSCC
and Member with respect to Member’s use of the track, paddock, vehicle dynamics
area, clubhouse and related Facilities (collectively the “Facilities”) of the
Motor Sport Country Club (the ”Club”).
 
This Agreement contains release and indemnification provisions and limitations
on MSCC liability. You are urged to read it carefully, as you may be waiving
certain rights.
 
The Club is currently a privately owned motor sports park available for the use
of Member pursuant to this Agreement. The Club also will be available to Members
and non-members for special events scheduled by MSCC. There are plans for MSCC
to become a public company.
 
Memberships afford Members a license to make recreational use of the Club
Facilities. Payment of the Membership Fee and dues does not grant Member any
ownership rights in MSCC or in the Club or its Facilities, or any rights of use
or access not specifically set out in this Agreement. Membership does not give a
Member the right to use the Club Facilities at all times. The use of the Club
Facilities will be restricted at certain times during the year, for example
during special events. MSCC, in its sole discretion, reserves the right to
refuse use of the Club Facilities to any person.
 
Membership should not be viewed or acquired as an investment, and persons
purchasing a membership should not expect to derive any economic benefit from
their purchase. Memberships are not transferable. A Member shall in no way be
liable for any obligation of MSCC or any other Member.
 
MSCC will construct the Facilities on 1200-acre of the 2600 acre site located at
approximately 2 miles south/east of Agate, Colorado. It is currently anticipated
that the track will be available for use by the summer of 2011. Construction of
the clubhouse is anticipated to commence within three (3) years after completion
of the track. Completion of the Facilities is subject to the procurement of
necessary permits and governmental approvals, construction financing and may be
impacted by other factors beyond MSCC’s control, including but not limited to
weather delays.
 
The purpose of this Agreement is to set out the terms and conditions upon which
Member will be entitled to use the Facilities of the Motor Sport Country Club,
and certain rights and obligations of the parties with respect thereto.
 
 
1

--------------------------------------------------------------------------------

 
 
1.  MEMBERSHIP AGREEMENTS
 
 1 .1 Membership Classes and Benefits. There are three (3) membership classes:
Founding Members; Corporate Members; Regular Members, each having the respective
rights and benefits set forth in Attachment A, as the same may be amended from
time to time. There are a limited number of Founding Memberships available,
specifically fifty (50). In order to purchase a Founding Membership, the Member
must be one of the first fifty (50) Members to complete the Membership
Registration Agreement form and pay the applicable Membership Fee, and will be
entitled to certain additional membership benefits. Upon payment in full of the
applicable Membership Fee and the annual dues fixed from time to time by MSCC,
Members shall be entitled to the benefits and privileges pertaining to Member’s
membership class as defined in Attachment A. MSCC also may offer individually
structured memberships on a case-by-case basis, with terms and benefits to be
determined.
 
MSCC reserves the right to establish additional membership classes at any time,
at its sole discretion, and to offer other and different types or classes of
memberships. If offered, Member shall have the right, at his, her or its option,
to convert Member’s membership class to any type or class offered for which
Member qualifies, and the Membership Fee previously paid shall be applied to any
Membership Fee charged for such membership. Unless otherwise specified in this
Agreement, under no circumstance will Member be entitled to a refund of his, her
or its Membership Fee.
 
Members will enjoy:
 
 
 Track privileges, shall be subject to reservation requirements and track
availability. The Club shall be closed on Mondays. The Club reserves the right
to close and/or remain open on legal holidays, at its discretion, and to
designate a legal holiday, if open, as a peak session. The Club further reserves
the right to close the premises due to weather or other conditions, in its
discretion. MSCC reserves the right to establish Founding Member only days, in
its sole discretion.

 
 1.2 Membership Fee and Dues. The Membership Fee, current annual dues and other
fees applicable to the various membership classes are set forth in Attachment A.
Membership Fees, annual dues and other fees are nonrefundable and earned by MSCC
upon receipt, unless otherwise stated in this Agreement. The amount of the
Membership Fee of new Members and the amounts of the annual dues and other
charges applicable to the various membership classes, and the manner of their
payment, is subject to change in the sole discretion of MSCC. Any revisions to
the membership terms made by MSCC shall be automatically incorporated into and
made a part of this Agreement. The timely payment of dues and other charges
incurred by Member or Member’s guests is a condition to the use of the
Facilities by Member and its Family Members and guests.
 
 1 .3 Track sessions. Peak sessions are from Saturday, Sunday and designated
legal holidays, and off-peak sessions are from Tuesday through Friday other than
legal holidays designated as peak sessions. Sessions will be defined by class of
vehicle, participants’ MSCC drivers license and number of
participants.                      Classes of vehicles for example are racecars,
sport cars, open wheel vehicles and
motorcycles. Track session lengths are set at the discretion of MSCC.
 
 1.4 Reservation Requirement. Regular and Corporate and Members will be able to
book reservations for use of the track and/or facilities seven (7) days in
advance and Founding Members may book reservations for the use of the track
and/or facilities fourteen (14) days in advance.
 
 1.5 Paddock and Garage Rentals. Paddock and garage rental space will be made
available for an additional fee. The rental costs for paddock and garage space
are subject to change in the sole discretion of MSCC.
 
 1 .6 Limitations on Access. Member understands and acknowledges that the rights
granted in this Agreement do not limit the right of MSCC to offer use of the
facility for any other purpose. Access to and use of all Facilities or other
parts of the Facilities of Club by Members and non-members is subject to
regulation by MSCC. Access by Member to the track might sometimes be limited.
 
 1.7 No Transfer of Membership. A membership is personal to Member only, and
Member may not transfer his or her membership at any time. MSCC shall have the
right to suspend the rights and privileges of any Member who advertises the sale
of his or her membership or attempts to transfer his or her membership in
violation of this provision. Notwithstanding the foregoing, Founding Members
shall have a one (1) time option to transfer their membership to an immediate
family member, for which a transfer fee may apply; provided, the transferee
meets the requirements set forth by MSCC to become a Member, has been approved
by MSCC and agreed to have the membership modified to a Regular Membership,
rather than a Founding Membership, and will be subject to all dues and fees
accordingly.
 
 
2

--------------------------------------------------------------------------------

 
 
1.8 Family Members. Family Members of Founding and Regular Members shall enjoy
the privileges of membership contained in this Agreement so long as they meet
the requirements contained in this Agreement and the Member cons ents to their
continuing to enjoy such privileges. “Family Members” are herein defined as
spouse and children under the age of 22 sharing the Member’s household.
Corporate Memberships shall be exclusive to the stated Member, and shall not be
inclusive of any Family Members.
 
1 .9 Personal Property. Each Member, Family Member and guest is responsible for
his or her personal property. MSCC is not responsible for lost property or
property stolen from anywhere at the Club Facilities, and specifically disclaims
any such responsibility. Personal property left at the Club Facilities and not
claimed within 3fl days shall be cons idered abandoned and may be disposed of by
MSCC without notice. No bailment is intended, nor created, by the foregoing
sentence.
 
2.  Liability for Use of Property
 
Member is responsible to MSCC for damages to the Facilities caused by Member and
his, her or its Family Members and guests, whether resulting from negligence or
other cause.
 
3. Conditions to Use of the Track
 
3.1 Medical. Member’s physical and mental condition must be such as to allow him
or her to use the track without creating undue or unusual risk to Member or
other persons. MSCC may establish regulations regarding the medical condition of
persons who use the track and may require Member and/or his, her or its invitees
to provide a letter from such person’s physician, or a physician selected by
MSCC, confirming that such person is fit to use the track.
 
3.2   Age. No person under the age of 18 shall be permitted to use the track
without special authorization from MSCC and a duly executed and notarized
parental waiver and release.
 
3.3 Other Restrictions. In the interests of the safety of Members and others,
MSCC may from time to time establish regulations limiting or restricting the
rights of Members and other persons to use the track.
 
3.4 Waivers and Releases. On an annual basis, or as otherwise required by MSCC,
all Members, Family members and their guests will be required to sign a
liability waiver and release and an agreement to indemnify MSCC and other
releasees in substantially the form attached to this Agreement as Attachment B,
as may be amended from time to time as well as any other release or waiver
documentation as required by MSCC.
 
3.5 Driver Qualifications. All drivers must have a valid driver’s license issued
by an appropriate governmental authority. In addition, in order to use the Club
Facilities, each driver must have appropriate racing body license, driver school
experience and certification or/and be certified as qualified by MSCC to operate
a vehicle on a close circuit course. MSCC will have the right to verify each
driver’s qualifications and to reject any driver who does not have acceptable
qualifications.
 
3.6   Compliance with Rules and Regulations. Members shall comply at all times
with the rules and regulations adopted from time to time by MSCC.
 
 
3

--------------------------------------------------------------------------------

 
 
4.Advertising and Promotion Release
 
MSCC, its duly authorized agents and assigns, may use Member’s name and likeness
and photographic, videotape and other images of Member, or their motor vehicles
in any way and for any lawful purpose, and Member hereby relinquishes all rights
thereto.
 
5.Indemnity, Warranties, Remedies, Limitation of Liability
 
 
5.1
Acknowledgment. Member acknowledges and agrees that:

 
5.1.1 Use of the Facilities is for the sole benefit of Member;
 
5.1.2 Use of the Facilities is hazardous and involves extraordinary risk of
serious personal injury or death, as well as the risk of damage to property;
 
5.1.3 Member freely and willingly accepts and voluntarily assumes all risks of
property damage, personal injury or death in connection with Member’s presence
at the Club and the use of the Facilities, and the presence at the Club and use
of the Club Facilities by his or her Family Members or other invitees;
 
5.1.4 MSCC has based the charges for membership in the Club and the use of its
Facilities on the premise that the Member, Member’s Family Members nor anyone
asserting rights on his, her or their behalf, will bring any claim against MSCC
or other releasees (as defined below), or challenge the right of such person’s
to be indemnified as provided in this Section 5; and
 
5.1.5 The nature of the services to be provided under the terms of this
Agreement make it appropriate, equitable and essential to provide for the
allocation of the risks and liabilities, the limitation of remedies, and the
indemnification of MSCC and the other releasees, all as set forth in this
Section 5.
 
5.2 Observation of Conditions. In consideration of being permitted to enter any
of the Facilities, Member, for Member, Member’s invitees and Member’s personal
representatives, heirs and next of kin, acknowledges, agrees and represents that
Member will, immediately upon entering any of the Facilities, and continuously
thereafter, inspect such area or areas, and Member’s continuing use of the
Facilities constitutes an acknowledgement that Member has inspected such area or
areas and accepts the same as being safe and reasonably suited for the purpose
of Member’s use, and Member further agrees that if at any time Member believes
the Facilities or any other part of the Facilities to be unsafe, Member will
immediately leave the facility and advise an appropriate representative of MSCC
of Member’s observations.
 
5.3. Covenant Not to Sue. Member hereby releases, waives, discharges and
covenants not to sue MSCC, its other members, car owners, drivers, pit crews,
track workers, any persons in any track or facility, promoters, sponsors,
advertisers, and each of them, their respective owners, officers, directors,
employees, agents and representatives (herein referred to as “releasees”) from
all liability to Member, Member’s personal representatives, assigns and heirs
for any and all loss or damage, and any claim or demands therefore on account of
injury to Member’s person or property or resulting in the death of Member,
whether caused by the negligence of the releasees or otherwise while Member is
in or upon the premises , driving, observing or for any other purpose whatsoever
making use of the Facilities.
 
5.4. Indemnification. Member hereby agrees to indemnify and save and hold
harmless the releasees and each of them from any loss, liability, damage, or
cost, including attorneys fees, they may incur due to the negligence of Member
or Members guests, a violation by the rules and regulations by the Member or
Members guests or invitees or a breach of this Agreement or any agreement
between the releasees and the Member, in or upon any track or facility, while
competing, observing or for any other purpose whatsoever making use of the
Facilities, regardless whether caused by the negligence of any of the releasees
or otherwise.
 
 
4

--------------------------------------------------------------------------------

 
 
5.5 No Warranty. The Facilities and all aspects of membership in the Club are
made available to you "as is", and MSCC makes no warranty as to their use or
performance. Except to the extent any warranty, representation, term or
condition cannot or may not be excluded or limited by law, MSCC makes no
warranty or representation (express or implied, whether by statute, common law,
custom, usage or otherwise) as to any matter including without limitation
merchantability, satisfactory quality, or fitness for any particular purpose.
 
5.6 Limitation of Liability. To the maximum extent permitted by applicable law,
in no event will MSCC or the other releasees be liable for any damages, claims
or costs whatsoever or any consequential, indirect, incidental or special
damages, or any lost profits or lost savings, under any legal theory of
liability arising out of this Agreement or the use of or inability to use the
Facilities, even if a MSCC representative has been advised of the possibility of
such loss, damages, claims or costs or if such possibility was reasonably
foreseeable. The foregoing limitations and exclusions apply to the extent
permitted by applicable law. MSCC's aggregate liability under or in connection
with this Agreement shall be limited to an amount equal to 25% of the Membership
Fee paid by the Member. MSCC is acting on behalf of all releasees for the
purpose of disclaiming, excluding and limiting obligations, warranties and
liability as provided in this Agreement, but in no other respects and for no
other purpose.
 
6.  Payment of Dues and Other Charges
 
6.1 Payment. Membership Fees are due as provided for in Attachment A depending
on the applicable membership. Following opening of the Club and its Facilities
for recreational use, dues, and all sums charged to Member's account on or
before the last day of each month shall be due and payable to MSCC on or before
the 15th day of the next following month, or on such later date as MSCC may
choose to specify. A late fee in an amount to be fixed from time to time shall
be payable to MSCC for each month by which a Member’s account is delinquent, not
to exceed the maximum lawful rate.
 
6.2 Delinquency. MSCC may suspend the rights and privileges of any Member whose
account is more than 60 days delinquent. Until such time as a Member's
membership has been terminated, a Member who is suspended for non-payment of
indebtedness shall have the right to have his membership reinstated upon payment
in full of the past due amounts owing to MSCC.
 
7.  Suspension and Termination of Membership
 
7.1If Member (or any Family Members or guests or invitees of Member) shall:
 
7.1.1 Refuses or neglects to comply with the provisions of This Agreement or the
rules and regulations of the Club;
 
7.1.2 Shall engage in any reckless or other conduct that endangers the safety of
himself or herself, or any other person, or engages in other conduct that, in
the sole judgment of MSCC, is prejudicial to the interests of the Club or MSCC;
 
7.1.3 Fail to reinstate his membership within 90 days of suspension for
non-payment of payments, fees or dues to MSCC; or
 
7.1.4 Violates any other obligations of the Member.
 
MSCC shall have the right, in its sole and absolute discretion, to suspend or
terminate the rights and privileges of membership of Member.
 
 7.2 Resignation. Member may resign his, her or its membership in the Club at
any time by giving notice in writing to the Secretary, but shall continue to be
liable for any indebtedness owing to MSCC at the date of Member’s resignation.
 
 7.3 Effect of Termination or Resignation. Member’s resignation, or the
termination or suspension of his, her or its rights or membership, will not
relieve Member from any liability to MSCC or terminate Member’s obligations
under Section 5. If Member is terminated pursuant to this Section 7, Member’s
Membership Fee shall be forfeited.
 
7.4 Membership Cards. All certificates, membership cards, and similar evidence
of
 
membership are the property of MSCC and shall be surrendered to MSCC upon
demand.
 
8. Reservation of Rights
 
 8.1 Rules and Regulations. MSCC shall have the unqualified right to make such
rules and regulations for the use of all or any part of the Club and its
Facilities as it deems appropriate or advisable. All such rules and regulations
shall become effective immediately upon posting a copy thereof in a conspicuous
place on the Club premises and shall apply thereafter to all Members, their
Family members and their guests.
 
8.2 Interpretation. The decision of MSCC shall be final on all questions
involving the
 
interpretation or construction of the Rules & Regulations of the Club.
 
 8.3 Members Bound By Rules and Regulations; Changes. Member agrees that Member
is bound by the terms this Agreement and the rules and regulations of the Club,
and agrees to be bound by any and all changes, repeals, amendments or additions
to such Rules & Regulations.
 
8.4 Right to Amend Layout of the Property. MSCC shall have the unqualified right
to make such changes in the design, layout and composition of the Club and its
Facilities as it deems appropriate.
 
 
5

--------------------------------------------------------------------------------

 
 
8.5 Termination of All Memberships.
 
8.5.1 MSCC shall have the right, in its sole and absolute discretion, to
terminate all memberships in the Club upon not less than one year's written
notice at any time after the thirty (30) year anniversary of the Member’s
membership.
 
8.5.2 MSCC shall also have the right, in its sole and absolute discretion, to
terminate all memberships in the Club upon the occurrence of an event rendering
the Facilities unusable or beyond repair.
 
8.5.3 Upon any termination pursuant to this Section 8.5, MSCC shall refund to
Members whose memberships have been in effect less than three years a pro rata
portion of any Membership Fees paid by them. The amount of the refund shall
equal one-third of the Membership Fee paid by Member for each year remaining
before the third anniversary of the date on which membership became effective.
No interest shall be payable on any such refund.
 
 8.6 Founding Members Entitled to a Refund. Except to the extent a Founding
Member has exercised his/her option to purchase as pursuant to Attachment C,
Founding Members have the right to a refund equal to 100% of the Membership Fee
paid to MSCC by the Founding Member at their tenth (1 0th) year anniversary if
they chose to terminate their membership.
 
8.7 Termination by Members. At anytime after their second (2 nd) anniversary of
becoming a Member, Members shall be permitted to terminate their membership upon
three (3) months notice to MSCC. Upon the effectiveness of termination, the
Member’s obligations related to annual dues or other ongoing fees shall cease.
 
8.8. Regular Member Refunds. Regular Members shall have the right to terminate
their memberships anytime after their second (2nd) anniversary of becoming a
Member as provided in Section 8.7 above, and may be entitled to a refund of 75%
of the then current Membership Fee (ÒRefund”), provided that either (i) the Club
is at its maximum capacity of Members and the Member secures an appropriate and
accepted replacement Member at the then current Membership Fee and the then
current membership agreement to take their position as a Member and the
termination of the Member does not occur prior to the second (2nd) anniversary
of their membership; or (ii) if the Club is not at its maximum capacity the
Member agrees to be placed on a list of Members who have terminated their
memberships (ÒRefund List”) and at such time that the Club reaches its maximum
capacity and accepts new replacement members (ÒReplacement Member”) off of the
Club waitlist (ÒWaitlist”) then the individuals listed on the Refund List will
be eligible for a Refund paid by the individual who was accepted off of the
Waitlist, based on the member’s priority on the Refund List. At no time shall
the Member receive a Refund as contemplated herein until the Replacement Member
has been removed from the Waitlist, approved and accepted by MSCC.
 
9. Miscellaneous
 
9.1 Notices. Whenever notice is required to be given to Member, it may be given
either personally or by first-class mail, email, fax or other written
communication, addre ssed to Member at the address of Member appearing on the
books of MSCC or at the address given by Member to MSCC for the purpose of
notice. If no current address appears on MSCCÕs books and no other has been
given, notice shall be deemed to have been given if it is given to that Member
in person or by telephone or fax, or posted in the principal office of the Motor
Sport Country Club.
 
9.2 Survival. The provisions of Sections 2, 4 and 5 shall survive the
termination of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
9.3 Force Majeure. If during the term of this Agreement there should arise or
occur any event or circumstance beyond the reasonable control of MSCC ,
including without limiting the generality of the foregoing, the action of
government, flood, fire, strike, lock-out or other labor unrest, riot, civil
unrest, terrorism, war (whether declared or undeclared), or an act of God, which
prevents, restricts or delays MSCC from duly performing any of its obligations
under this Agreement, then during the period that such event or circumstance, or
the effect thereof, continues, performance by MSCC of such obligation will be
suspended and excused to the extent that it is so prevented, restricted or
delayed.
 
9.4 Assignment. A Member may not assign this Agreement or any of his, her or its
rights hereunder. MSCC may assign its rights under this agreement at any time.
This Agreement shall be binding upon and inure to the benefit of MemberÕs
permitted heirs, executors, legal representatives and assigns and the successors
and assigns of the Company.
 
9.5 No Waiver of Performance. The failure of either party to insist, in any one
or more instances, on the performance of any of the terms, covenants or
conditions of this Agreement, or to exercise any of its rights, shall not be
construed as a waiver or relinquishment of such term, covenant, condition or
right with respect to further performance.
 
9.6             Severability. The partial or complete invalidity of any one or
more provisions of this
 
Agreement shall not affect the validity or continuing force and effect of any
other provision.
9.7             Entire Agreement. This Agreement represents the entire agreement
of the parties and
may be amended only by a writing signed by each of them.
 
9.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, other than the conflicts of
law provisions thereof. Venue of any dispute shall be exclusively in Jefferson
County, Colorado.
 
9.9             Headings. The headings in this Agreement are for purposes of
reference only and shall not in any way limit or affect the meaning or
interpretation of any of the terms of this Agreement.
 
This Agreement is dated and effective as of
______________________________________ , 20__.
 
 

MOTOR SPORT COUNTRY CLUB   Member       By:   Signature       Name:   Name
printed       Title:         Address           Telephone           E-mail      
    Member
Class:                                                                  

 
 
 
7

--------------------------------------------------------------------------------

 


 
FORM OF ANNUAL RELEASE AND WAIVER OF LIABILITY,
ASSUMPTION OF RISK AND INDEMNITY AGREEMENT
 
IN CONSIDERATION of my being permitted to participate in any way in the events
at or utilize and Facilities of THE MOTOR SPORT COUNTRY CLUB (“Club”) or being
permitted to enter for any purpose the premises of the Club and any use of the
track, paddock , vehicle dynamics area, clubhouse and related facilities of The
Club (“Facilities”), on behalf of myself, my personal representatives, heirs,
and next of kin:
 
1. I acknowledge, agree and represent that I have or will immediately upon
entering the Club or any of the Facilities which I enter, and further agree and
warrant that, if at any time, I am in or about the Club or the FACILITIES, and I
feel anything to be unsafe, I will immediately advise the officials of such and
if necessary will leave the Club or FACILITIES and/or refuse to participate
further in the EVENTS.
 
2. I HEREBY RELEASE, WAIVE, DISCHARGE AND COVENANT NOT TO SUE Motor Sport
Country Club, (MSCC), its parent, subsidiary or affiliated entities, its and
their members or employees, the promoters, participants, racing associations,
sanctioning organizations or any subdivision thereof, track operators, track
owners, officials, car owners, drivers, pit crews, rescue personnel, any persons
in any area , promoters, sponsors, advertisers, owners and lessees of premises
used to conduct the EVENT(S), premises and event inspectors, surveyors,
underwriters, consultants and others who give recommendations, directions, or
instructions or engage in risk evaluation or loss control activities regarding
the premises or EVENT(S) and each of them, their directors, officers, agents and
employees, all for the purposes herein referred to as “RELEASEES,” FROM ALL
LIABILITY TO ME, my personal representatives, assigns, heirs, and next of kin
FOR ANY AND ALL LOSS OR DAMAGE, AND ANY CLAIM OR DEMANDS THEREFOR ON ACCOUNT OF
INJURY TO THE PERSON OR PROPERTY OR RESULTING IN MY DEATH ARISING OUT OF OR
RELATED TO THE EVENT(S), WHETHER CAUSED BY THE NEGLIGENCE OF THE RELEASEES OR
OTHERWISE.
 
3. I HEREBY AGREE TO INDEMNIFY AND SAVE AND HOLD HARMLESS the RELEASEES and each
of them FROM ANY LOSS, LIABILITY, DAMAGE, OR COST, including all attorney’s
fees, they may incur arising out of or related to the EVENT(S) WHETHER CAUSED BY
THE NEGLIGENCE OF THE RELEASEES OR OTHERWISE.
 
4. I HEREBY ASSUME FULL RESPONSIBILITY FOR ANY RISK OF BODILY INJURY, DEATH OR
PROPERTY DAMAGE arising out of or related to the EVENT(S) whether caused by the
NEGLIGENCE OF RELEASEES or otherwise.
 
5. I HEREBY acknowledge that THE ACTIVITIES OF THE EVENT(S) ARE VERY DANGEROUS
and involve the risk of serious injury and/or death and/or property damage. I
also expressly acknowledge that INJURIES RECEIVED MAY BE COMPOUNDED OR INCREASED
BY NEGLIGENT RESCUE OPERATIONS OR PROCEDURES OF THE RELEASEES.
 
6. I HEREBY agree that this Release and Waiver of Liability, Assumption of Risk
and Indemnity Agreement extends to all acts of negligence by the RELEASEES,
INCLUDING NEGLIGENT RESCUE OPERATIONS and is intended to be as broad and
inclusive as is permitted by the laws of the Province or State in which the
Event(s) is/are conducted and that if any portion thereof is held invalid, it is
agreed that the balance shall, notwithstanding, continue in full legal force and
effect.
 
 
8

--------------------------------------------------------------------------------

 
 
7. To the maximum extent permitted by applicable law, I agree that in no event
will MSCC or the other RELEASEES be liable to me for any damages, claims or
costs whatsoever or any consequential, indirect, incidental or special damages,
or any lost profits or lost savings, under any legal theory of liability arising
out of this waiver or the use of or inability to use the Facilities , even if a
MSCC representative has been advised of the possibility of such loss, damages,
claims or costs or if such possibility was reasonably foreseeable. The foregoing
limitations and exclusions apply to the extent permitted by applicable law. MSCC
's aggregate liability under or in connection with this release shall be limited
to the sum of $ 25,000 . MSCC is acting on behalf of all releasees for the
purpose of disclaiming, excluding and limiting obligations, warranties and
liability as provided in this Agreement, but in no other respects and for no
other purpose.
 
8. I HEREBY AGREE this Agreement shall be binding upon and enforceable against
me, my personal representatives, spouse, assigns, heirs, and next of kin without
limitation and shall be in full force and effect for all EVENTS during the
calendar year _____.
 
I HAVE READ THIS RELEASE AND WAIVER OF LIABILITY, ASSUMPTION OF RISK AND
INDEMNITY AGREEMENT, FULLY UNDERSTAND ITS TERMS, UNDERSTAND THAT I HAVE GIVEN UP
SUBSTANTIAL RIGHTS BY SIGNING IT, AND HAVE SIGNED IT FREELY AND VOLUNTARILY
WITHOUT ANY INDUCEMENT, ASSURANCE OR GUARANTEE BEING MADE TO ME AND INTENDED MY
SIGNATURE TO BE A COMPLETE AND UNCONDITIONAL RELEASE OF ALL LIABILITY TO THE
GREATEST EXTENT ALLOWED BY LAW
 
AS A MEMBER YOU AGREE TO EXECUTE ANY OTHER RELEASE AND/OR WAIVER THAT MAY BE
REQUIRED, THE CONTENTS OF WHICH MAY MATERIALLY ALTER FROM THIS RELEASE AND
WAIVER.
 
ALL SECTIONS MUST BE COMPLETED
 

         
Signature
    Date  
 
Printed Name    
   
 
 
 
Date of Birth                                            
   
 
 

 
 
 
9

--------------------------------------------------------------------------------

 